Citation Nr: 0719502	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for post-operative residuals of a meniscectomy of 
the left knee with traumatic arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1953 to May 1955 
and from July 1955 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied an increased rating for a left knee disability.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by severe lateral instability and recurrent 
subluxation, arthritis, and slight limitation of flexion, 
with pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for post-operative residuals of a meniscectomy of the 
left knee have not been met.  See U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a disability rating of 10 percent (but 
no higher) for arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in August 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  
With specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, No. 2006-7001, 2007 U.S. App. LEXIS 11413 
at *21 (Fed. Cir. May 16, 2007).   

Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with VA examinations in September 
2003 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2006).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The September 2003 and June 2005 VA examination reports are 
thorough and consistent with contemporaneous VA outpatient 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  Increased Rating

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
disabilities in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002 & West Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2006).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2006).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2006).

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2006).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

Separate evaluations may be assigned for knee disability 
under Diagnostic Codes 5003 and 5257.  See VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) [a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability]; VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998) [if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X- ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59].  See also Esteban, 6 
Vet. App. at 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  

As an initial matter, it is noted that the veteran was 
originally service-connected for postoperative residuals of a 
meniscectomy with traumatic arthritis of the left knee.  The 
veteran is currently in receipt of a 30 percent rating for 
instability.  A 30 percent rating is the maximum available 
rating under Diagnostic Code 5257.  Therefore, an increased 
rating can not be assigned under this section and further 
discussion of this diagnostic code is not warranted.   

Now, the Board will consider whether the veteran is entitled 
to a separate rating for arthritis with limitation of motion.  
The veteran underwent VA examinations in September 2003 and 
June 2005.  At the September 2003 VA examination, his left 
knee had extension to 0 degrees without pain; and his flexion 
was to 80 degrees without pain and to 90 degrees with pain.  
At his most recent VA examination, the veteran's left knee 
had extension of -10 degrees to 0 degrees, with pain 
beginning at -10 and ending at 0 degrees.  He had no 
additional loss of extension on repetitive use.  His flexion 
was to 90 degrees, with pain at 30 degrees and ending at 90 
degrees.  On repetitive use he had range of motion from 0 to 
50 degrees with pain.

Although the aforementioned range of motion findings, 
recorded at the 2003 and 2005 VA examinations, do not support 
a compensable evaluation under Diagnostic Codes 5260 and 
5261, Diagnostic Code 5003 provides that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In light of the x-ray findings of traumatic 
arthritis of the left knee, and the objective findings that 
the knee is affected by limitation of motion with pain, 
albeit noncompensable under Diagnostic Codes 5260 and 5261, a 
separate 10 percent rating is warranted under Diagnostic 
Codes 5003 and 5010.  See VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997); VA O.G.C. Prec. Op. No. 9-98.  
  
The Board must now address the alternative avenues through 
which the veteran may obtain an increased disability rating.  
The Board notes that the veteran has undergone a medial 
meniscectomy and several knee surgeries.  Diagnostic Code 
5258 (dislocated semilunar cartilage) and Diagnostic Code 
5259 (removal of semilunar cartilage, symptomatic) both 
address issues of cartilage damage.  The VA examination 
reports show no evidence of locking of the left knee.  The 
June 2005 VA examination report makes no reference to 
effusion, and the September 2003 VA examination report 
specifically states that there is no evidence of effusion of 
the left knee.  In addition, the McMurray test given yielded 
a negative result.  See VA examination report, September 
2003.  Therefore, these diagnostic codes are not for 
application.

The Board notes that other applicable diagnostic codes 
relating to knee disorders include Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  There is no evidence of record that shows the 
veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum.  
Therefore, these diagnostic codes are not for application.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 30 percent rating is 
warranted under Diagnostic Code 5257, and that a separate 10 
percent rating, but no higher, is warranted under Diagnostic 
Codes 5003 and 5010 for the veteran's service-connected left 
knee disability. 





	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a disability rating greater than 30 percent 
for post-operative residuals of a meniscectomy of the left 
knee is denied.

Entitlement to no more than a 10 percent rating based on 
traumatic arthritis of the left knee is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


